Title: From George Washington to George Washington Parke Custis, 23 July 1797
From: Washington, George
To: Custis, George Washington Parke



Dear Washington,
Mount Vernon 23d July 1797.

Your letter of the 14th instt has been duly received, and gives us pleasure to hear that you enjoy good health, & are progressing well in your Studies.
Far be it from me to discourage your Correspondence with Doctor Stuart, Mr Law, Mr Lear or Mr Lewis; or indeed with any others, as well disposed and capable as I believe they are, to give you specimens of correct writing, proper subjects, and if it were necessary, good advice.
With respect to your Epistolary amusements, generally, I had nothing further in view in the caution I gave you, than not to let them interfere with your studies, which were of more interesting concern; & with regard to Mr Lewis, I only meant that no suggestions of his, if he had proceeded to give them, were to be interposed to the course pointed out by Doctr Smith, or suffered to weaken you[r] confidence therein. Mr Lewis was educated at Yale College, and as is natural, may be prejudiced in favour of the mode pursued at that Seminary; but no College has turned out better Scholars, or more estimable characters, than Nassau; nor is there any one whose President is thot more capable than Doctr Smith to direct a system of education, for which reason, if Mr Lewis, or any other, was to prescribe a different course from the one you are engaged in, by the direction of Doctr Smith, thereby occasioning doubts in your own mind, it would give me

concern. Upon the Plan you propose to conduct your correspondencies none of the evils I was fearful of can happen, while advantages may result: for composition like other things, is made more perfect by practice, attention, & just criticisms thereon.
I do not hear you mention any thing of Geography, or Mathematics as parts of your Study: both these are necessary branches of useful knowledge, nor ought you to let your knowledge of the Latin language, & gramatical rules escape you. And the French language is now so universal, and so necessary with Foreigners, or in a foreign country, that I think you would be injudicious not make yourself master of it.
You certainly do not observe the degree of heat by Farenheits Thermometer, or it must be in a very hot exposure if you do; for at no time this summer has the Mercury been above 90, or at most 91 at this place; and I should think Princeton must be as cool at least as Mount Vernon, being nearly two degrees North of it.
Your Mamma went from hence (with your Sister Nelly) to Hope Park on Wednesday, and as well as usual. Your Sister Law & child were well on that day; and Mr Mrs & Eleanor Peter, are all well at this place now; and having many others in the house (among whom are Mr Volney & Mr Willm Morris) I shall only add that I am sincerely & affectionately Yours

Go: Washington

